DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 07/28/2021, with respect to the rejection(s) of claim(s) 1, 7, 15, 20-21, 29-30 and 47-59 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US Publication Number 2019/0340821 A1).
Applicant's arguments filed have been fully considered but they are not persuasive. Claims 1, 7, 15, 20-21, 29-30, 47-59 are pending. 

Claim Objections
Claim 15 is objected to because of the following informalities: in line 6. “based on the determining, presenting, on the at least one display, content at a display location determined based on a current location of the dominant” should be changed to “based on the determining, presenting, on the at least one display, content at a display location determined based on a current location of the dominant hand” to correct the grammatical error. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 15, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identify a dominant hand; and based on the identification, present content on the at least one display at a display location adjacent to the dominant hand” these claim limitations as a whole recite metal process, in which the concepts would be performed in human mind. Mental processes are found to be one of the guidance determining an abstract idea. The claim limitations as recited determine dominant hand, and display content based on the determination i.e. user can have an electronic device on right hand and display content. This judicial exception is not integrated into a practical application because the claims do not further recite additional steps which distinguishes the conventional display device from another. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 48-49, 54-55, 58-59 are also directed to an abstract idea without significantly more because the claims recite “identify the dominant hand and another hand on the underside of the device; and based on both identifications, present content on the at least one display at the display location adjacent to the dominant hand; and wherein the adjacent comprises no more than a threshold distance away from the dominant hand”. In combination with the limitations recited in the independent claims as discussed above, do not amount significantly more than the judicial exception since moving one’s hands is also a mental process. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. However, dependent claims 7, 21, 29, 30, 47, 50-52, 56-57 provide additional steps that amount significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 15, 20-21, 29-30, 47-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US Publication Number 2017/0168566 A1, hereinafter “Osterhout”) in view of Chen et al. (US Publication Number 2019/0340821 A1).

(1) regarding claim 1:
As shown in fig. 1, Osterhout disclosed a device (para. [0222], note that FIG. 1, an illustrative embodiment of the augmented reality eyepiece 100), comprising: 
at least one processor (para. [0283], note that the digital signal processor (DSP) may be programmed and/or configured to receive video feed information and configure the video feed to drive whatever type of image source is being used with the optical display 210); 
at least one display accessible to the at least one processor, and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (para. [0283], note that the DSP may include a bus or other communication mechanism for communicating information, and an internal processor coupled with the bus for processing the information. The DSP may include a memory, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), and synchronous DRAM (SDRAM)), coupled to the bus for storing information and instructions to be executed): 
identify a dominant hand (para. [0413], note that a wearer may have a position sense device mounted on their right index finger, where the device is able to sense motion of the finger. In this example, the user may activate the eyepiece either through some switching mechanism on the eyepiece or through some predetermined motion sequence of the finger, such as moving the finger quickly, tapping the finger against a hard surface, and the like. Also see para. [0414]).
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on the identification, present content on the at least one display at a display location adjacent to the dominant hand.
However, Chen disclosed based on the identifications, present content on the at least one display at a display location (para. [0055], note that the virtual content surface re-mapper determines a hand preference of the user and selects positions for the virtual objects based on the determined hand preference (e.g., by selecting positions that are readily reachable by the preferred hand (e.g., right or left)). Para. [0026], note that the user 104 may wish to move selected virtual content items to a different physical or virtual surface where the selected objects can be more easily previewed, reached, or displayed in greater detail.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the identification, present content on the at least one display at a display location adjacent to the dominant hand. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claim 1.

(2) regarding claim 7:
Osterhout further disclosed the device of claim 1, wherein the instructions are executable to identify a current location of a particular hand of the user (para. [0436], note that sensors and actuators may be attached to the user's hand by way of a wrap, ring, pad, glove, and the like. As such, the eyepiece virtual mouse may allow the user to translate motions of the hand into motion of the cursor on the eyepiece display, where `motions` may include slow movements, rapid motions, jerky motions, position, change in position, and the like, and may allow users to work in three dimensions, without the need for a physical surface, and including some or all of the six degrees of freedom), and wherein the instructions are executable by the at least one processor to: 
identify movement of the particular hand in a particular direction (para. [0048], note that the eyepiece may further include a hand motion sensing device for tracking hand gestures within a field of view of the eyepiece to provide control instructions to the eyepiece); and 
present the first content on the at least one display at a display location that is in a direction, in at least two of three dimensions, of the movement of the particular hand relative to the current location of the hand (para. [0044], note that the eyepiece may further include a control device worn on a hand of the user, including at least one control component actuated by a digit of a hand of the user, and providing a control command from the actuation of the at least one control component to the processor as a command instruction. The command instruction may be directed to the manipulation of content for display to the user).

(3) regarding claim 15:
Osterhout further disclosed a method (shown in fig 1), comprising:
determining, using an electronic device, a dominant hand of a user (para. [0413], note that a wearer may have a position sense device mounted on their right index finger, where the device is able to sense motion of the finger. In this example, the user may activate the eyepiece either through some switching mechanism on the eyepiece or through some predetermined motion sequence of the finger, such as moving the finger quickly, tapping the finger against a hard surface, and the like. Also see para. [0414]); 
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on the determining, presenting, on the at least one display, content at a display location determined based on a current location of the dominant.
However, Chen disclosed based on the determining, presenting, on the at least one display, content at a display location determined based on a current location of the dominant (para. [0053], note that a user profile may indicate a preferred placement of objects within reach of a specified dominant hand of the user. Para. [0054], note that the virtual content surface re-mapper selects positions for the virtual objects based on the orientation (e.g., vertical or horizonal) of the designated surface 220 and/or a size or aspect ratio of the designated surface 220.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the determining, presenting, on the at least one display, content at a display location determined based on a current location of the dominant. The suggestion/motivation for doing so would have been in order to present the message in a location of a display based on a location of a user's limb (para. [0001]). The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claim 15.

(4) regarding claim 20:
Osterhout further disclosed a computer readable storage medium (CRSM) that is not a transitory signal (para. [0221], note that a processor, which may include a memory and an operating system, may control the LED light source and the optical display), the computer readable storage medium comprising instructions executed by at least one processor to:
determine a dominant hand of a user (para. [0413], note that a wearer may have a position sense device mounted on their right index finger, where the device is able to sense motion of the finger. In this example, the user may activate the eyepiece either through some switching mechanism on the eyepiece or through some predetermined motion sequence of the finger, such as moving the finger quickly, tapping the finger against a hard surface, and the like. Also see para. [0414]).
Osterhout disclosed most of the subject matter as described as above except for specifically teaching based on the determination, present, on at least one display, content at a display location determined based on the dominant hand.
However, Chen disclosed based on the determination, present, on at least one display, content at a display location determined based on the dominant hand (para. [0055], note that the virtual content surface re-mapper determines a hand preference of the user and selects positions for the virtual objects based on the determined hand preference (e.g., by selecting positions that are readily reachable by the preferred hand (e.g., right or left)). Para. [0026], note that the user 104 may wish to move selected virtual content items to a different physical or virtual surface where the selected objects can be more easily previewed, reached, or displayed in greater detail.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on the determination, present, on at least one display, content at a display location determined based on the dominant hand. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claim 20.

	(5) regarding claim 21:
	Osterhout further disclosed the CRSM of claim 20, wherein the content is presented adjacent to a portion of a real-world object but not all of the real-world object, the portion being engageable by the user to move the real-world object in the real world (para. [0459], note that the eyepiece may be able to interpret commands through a combination of where the wearer is looking and an action by the wearer (e.g. blinking, touching an interface device, movement of a position sense device, and the like), wherein the portion of the real-world object is a handle of the real-world object, the real-world object being an object other than the user (para. [415], para. [0459], note that the sense device may have a force sensor, pressure sensor, and the like, such as for detecting when the sense device comes in contact with an object). 

	(6) regarding claim 29:
Osterhout further disclosed the device of Claim 1, wherein the device comprises a headset and wherein the at least one display comprises an at least partially transparent display through which the user can view real-world objects while wearing the headset (para. [0221], note that the eyepiece may include projection optics suitable to project an image onto a see-through or translucent lens, enabling the wearer of the eyepiece to view the surrounding environment as well as the displayed image); and 
wherein the instructions are executable by the at least one processor to: 
identify an object being looked at by the user (para. [0459], note that there may be a camera on the eyepiece that views back to the wearer's eye(s), where eye movements or actions may be interpreted as command information, such as through blinking, repetitive blinking, blink count, blink rate, eye open-closed, gaze tracking); 
identify a portion of the object to be physically engaged by the user, the portion of the object not establishing the entirety of the object (para. [0459], note that eye control may enable the viewer to focus on a certain point on the displayed image from the eyepiece, and because the camera may be able to correlate the viewing direction of the eye to a point on the display, the eyepiece may be able to interpret commands through a combination of where the wearer is looking and an action by the wearer); and 
present content on the at least partially transparent display at a display location adjacent to where the user’s line of sight to the portion of the object would intersect the at least partially transparent display should the user look at the portion of the object through the at least partially transparent display, wherein the portion of the object is a handle of the object not establishing the entirety of the object and not establishing a portion of the user (para. [0477], note that the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use. Also see para. [0459]). 

(7) regarding claim 30:
Osterhout further disclosed the method of Claim 15, wherein the content is presented adjacent to a handle of a real-world object, the handle being engageable by the user to control movement of the real-world object, the real-world object being an object other than the electronic device itself and being an object other than a body part of the user (para. [0795], note that a soldier may place the eyepiece into an activity state such as for military staging, readiness, action, debrief, and the like, and as feedback to being placed into the activity state the soldier receives a display of information pertaining to the entered state. For instance, a soldier enters into a staging state for a mission, where the eyepiece fetches information from a remote server as part of the tasks the soldier has to complete during staging, including securing equipment, additional training, and the like).

(8) regarding claims 47 and 53:
Osterhout disclosed most of the subject matter as described as above except for specifically teaching wherein the device uses augmented reality software to present the content adjacent to where the user’s line of sight to the dominant hand would intersect the display should the user attempt to look at the dominant hand using the display. 
However, Chen disclosed wherein the device uses augmented reality software to present the content adjacent to where the user’s line of sight to the dominant hand would intersect the display should the user attempt to look at the dominant hand using the display (para. [0029], note that the processing device 102 operates in an AR mode, the surface identifier 124 identifies one or more real-world surfaces within a field-of-view of the projection optics 130 as being potential projection surfaces. Para. [0024], note that the UI content interaction tool 116 receives imagery from a camera and uses gesture-recognition software to decipher hand gestures signifying user interactions with various virtual objects. Also see para. [0054], note that the virtual content surface re-mapper selects positions for the virtual objects based on the position of the user relative to the designated surface 220 (e.g., the distance between the user and the designated surface 220) and/or one or more dimensions (e.g., arm length, height) of the user).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the device uses augmented reality software to present the content adjacent to where the user’s line of sight to the dominant hand would intersect the display should the user attempt to look at the dominant hand using the display. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claims 47 and 53.

(9) regarding claims 48, 54 and 59:
Osterhout disclosed most of the subject matter as described as above except for specifically teaching wherein the instructions are executable to: identify the dominant hand and another hand both on the underside of the device; and based on both identifications, present the content on the at least one display at the display location adjacent to the dominant hand. 
However, Chen disclosed wherein the instructions are executable to: identify the dominant hand and another hand both on the underside of the device (para. [0053], note that the virtual content surface re-mapper obtains user profile information from the operating system and, from the profile information, determines user preferences relevant to content layout and arrangement. For example, a user profile may indicate a preferred placement of objects within reach of a specified dominant hand of the user); and based on both identifications, present the content on the at least one display at the display location adjacent to the dominant hand (para. [0055], note that the virtual content surface re-mapper determines a hand preference of the user and selects positions for the virtual objects based on the determined hand preference (e.g., by selecting positions that are readily reachable by the preferred hand (e.g., right or left)). Determining a hand preference may include identifying a hand that is dominant, active, or for any reason more available than the other hand).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the instructions are executable to: identify the dominant hand and another hand both on the underside of the device; and based on both identifications, present the content on the at least one display at the display location adjacent to the dominant hand. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claims 48, 54 and 59.

(10) regarding claims 49, 55 & 58:
Osterhout disclosed most of the subject matter as described as above except for specifically teaching wherein adjacent comprises no more than a threshold distance away from the dominant hand.
However, Chen disclosed wherein adjacent comprises no more than a threshold distance away from the dominant hand (para. [0054], note that the virtual objects may be presented in an area of the designated surface 220 that is within arm's reach of the user, allowing the user to easily interact with the objects. Notably, the determination of "arm's reach" also depends on the distance between the user and the designated surface 220. Also see, para. [0055], note that the virtual content surface re-mapper may access user profile preferences to identify a pre-specified dominant hand preference or analyze environmental sensor data to determine which hand of the user was most recently used to interact with virtual content).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein adjacent comprises no more than a threshold distance away from the dominant hand. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claims 49, 55 & 58.

(11) regarding claims 50 & 56:
Osterhout disclosed most of the subject matter as described as above except for specifically teaching wherein the dominant hand is indicated in a setting accessible to the device. 
However, Chen disclosed wherein the dominant hand is indicated in a setting accessible to the device (para. [0055], note that the virtual content surface re-mapper may access user profile preferences to identify a pre-specified dominant hand preference or analyze environmental sensor data to determine which hand of the user was most recently used to interact with virtual content).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the dominant hand is indicated in a setting accessible to the device. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claims 50 &56.

(12) regarding claims 51:
Osterhout disclosed most of the subject matter as described as above except for specifically teaching wherein the content is presented at the display location adjacent to the dominant hand based on a default setting of the device to present content adjacent to the user's dominant hand. 
However, Chen disclosed wherein the content is presented at the display location adjacent to the dominant hand based on a default setting of the device to present content adjacent to the user's dominant hand (para. [0055], note that the virtual content surface re-mapper may access user profile preferences to identify a pre-specified dominant hand preference or analyze environmental sensor data to determine which hand of the user was most recently used to interact with virtual content. In still another implementation, the virtual content surface re-mapper analyzes environmental sensor data to identify hand availability and selects positions for the virtual objects based on the identified hand availability).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the content is presented at the display location adjacent to the dominant hand based on a default setting of the device to present content adjacent to the user's dominant hand. The suggestion/motivation for doing so would have been in order to provide an incentive to reduce the amount of text and increase the size of text displayed on VR interfaces, reduce challenges in preserving application functionality in AR/VR modes without overcrowding interfaces (para. [0002]). Therefore, it would have been obvious to combine Osterhout and Chen to obtain the invention as specified in claim 51.

(13) regarding claim 52:
Osterhout further disclosed the device of Claim 1, wherein the instructions are executable to: present a settings graphical user interface (GUI) on the at least one display, the GUI being usable to configure one or more settings of the device (para. [0075], note that an interactive head-mounted eyepiece may include an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content), the GUI comprising an option that is selectable a single time to set the device to subsequently perform the identification and presentation steps in plural future instances (para. [0086], note that when the event is detected by the eyepiece application, a command and control interface for command and control of an external application resident on the external device may be presented in the eyepiece, wherein the command and control interface may accept input from at least one of the sensor and user action capture device and where the command and control interface may present feedback from the external application in the eyepiece).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lanier et al. (US Publication Number 2018/0075658 A1) disclosed techniques described herein include mixed reality tools, referred to as HoloPaint, that allow use of any of a variety of sensors to determine physical parameters of real objects in a mixed reality environment.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674